Citation Nr: 1402772	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  10-40 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for tension headaches.

3.  Entitlement to an initial compensable rating for rash, entire body.

4.  Entitlement to an initial compensable rating for irritable bowel syndrome (IBS).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to October 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  This appeal was processed using the Virtual VA (VVA) paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

In November 2012, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned.  A transcript of that hearing is in one of VA's paperless repositories (Veterans Appeals and Locator System (VACOLS)).  Subsequent to the Board hearing, in November 2012, additional evidence was submitted with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.

The the issue of entitlement to an initial compensable rating for sinusitis has been raised by the record, but has not been adjudicated by the  AOJ.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action. 

The issues of entitlement to an initial compensable rating for tension headaches; rash, entire body; and IBS are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In November 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw from appeal a claim of entitlement to an initial rating in excess of 10 percent for his service-connected PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the claim of entitlement to initial rating in excess of 10 percent for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. Id.  In the present case, the Veteran has withdrawn from appeal the matter of entitlement to initial rating in excess of 10 percent for PTSD.  The Board acknowledges that he orally withdrew this claim on the record during the November 2012 hearing, and such withdrawal was reduced to writing when the hearing testimony was transcribed.  See generally Tomlin v. Brown, 5 Vet. App. 355  (1993) (hearing testimony before the RO, when reduced to writing, can constitute a notice of disagreement).  Thus, there remains no allegation of errors of fact or law for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review this matter on appeal, and it must be dismissed.


ORDER

The appeal as to the claim of entitlement to initial rating in excess of 10 percent for PTSD is dismissed.


REMAND

I.  Treatment Records

The Veteran submitted treatment records from the Naval Hospital in Camp Lejeune, dated from November 2011 to January 2012.  During the 2012 Board hearing, the Veteran indicated that he was seen by Dr. Hess at his job for headaches.  See November 2012 hearing transcript at 12.  However, records from Dr. Hess have not been associated with the claims file.  Additionally, the Board observes that no treatment records dated from the time of his separation from service in October 2008 to November 2011 have been associated with the claims file.  On remand, the Veteran should be asked to clarify the dates and places he was treated for his headaches, skin rash, and IBS, and any records from those locations that are not already of record should be obtained.  See 38 C.F.R. § 3.159(c)(2).  

II.  VA Examinations

The Veteran was afforded VA examinations in connection with his claims for service connection in June 2008.  Since his last VA examination, the Veteran has contended that his conditions have made it progressively difficult to perform daily activities.  In an increased rating claim, VA's duty to assist includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The Court has held that, where the Veteran claims that a service-connected disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482  (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (noting that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  In this case, VA examinations are warranted with respect to all of the Veteran's initial increased rating claims that remain pending.

Regarding his service-connected entire body rash, the Veteran reported that his rash covers a greater percentage of his body than the current rating reflects.  He suggested that his skin rash covers 80 percent of his body.  According to the June 2008 VA examination report, his eczema was noted to be currently resolved with no current residuals.  Because the evidence of record indicates that the Veteran's service-connected skin rash may have worsened since his last VA examination, which was over 5 years ago, a new VA medical examination is necessary to assess the current severity of the Veteran's service-connected entire body rash before the Board adjudicates his claim.  See 38 C.F.R. § 3.159(c)(4).

A new VA examination is also in order with respect to the Veteran's service-connected IBS, which has been rated as noncompensable.  The Veteran was last examined in connection with his IBS in June 2008.  Since that time, the Veteran reported having to miss work on one occasion and that his symptoms hinder his daily activities.  He also reported that he has had to leave meetings 2 to 3 dozen times in the previous 2 years, but that his symptoms did not cause debilitating pain.  During the June 2008 VA examination, the examiner noted that the Veteran was diagnosed and treated for IBS, and that the condition did not cause anemia or malnutrition.  As the above evidence suggests that the Veteran's IBS symptoms may have worsened in severity since his last examination, a new examination should be provided on remand.  

Lastly, regarding his service-connected headaches, during the June 2008 VA examination, the Veteran reported that he treated his headaches with naproxen.  However, now the Veteran contends that more recently, he has been informally treated by a doctor at his job for headaches.  Thus, given that his service-connected headaches may have worsened in severity since his last examination, a new examination to assess the severity of his headaches should be administered on remand as well.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for any headache condition, skin rash, or IBS since his discharge from service in 2008.  After the Veteran has signed the appropriate releases, to include for Dr. Hess, those records should be sought.  If any requested records are not available, or if the search for any such records otherwise yields negative results, the Veteran and his representative should be notified and the record clearly documented.

2.  The RO/AMC must obtain and associate all relevant treatment records from the Naval Hospital in Camp Lejeune dated from October 2008 to the present.  If any requested records are not available, or if the search for any such records otherwise yields negative results, the Veteran and his representative should be notified and the record clearly documented.

3.  After any outstanding treatment records have been associated with the Veteran's claims file as directed above, schedule the Veteran for an examination by an appropriate medical professional to determine the current severity of his service-connected skin rash disability.  The examination should be scheduled when the Veteran is experiencing a flare-up of his skin rash to adequately address the severity of his disability.

All relevant medical records must be made available to the examiner for review in conjunction with the examination, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.  All indicated tests should be conducted and the examiner should comment on the percent of the Veteran's entire body affected by his skin rash and whether he takes any medications and for what duration, including corticosteroids or other immunosuppressive drugs, for his condition.  The examiner should also comment as to the impact of skin rash on the Veteran's daily activities and his ability to maintain employment.  

4.  After the development in 1-2 has been completed, schedule the Veteran for a VA examination to assess the current nature, extent, and severity of his service-connected IBS.  All relevant medical records must be made available to the examiner for review in conjunction with the examination, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.  The examiner then shall interview the Veteran regarding the onset, frequency, duration, and severity of his pertinent symptoms.  All tests, studies, or evaluations deemed necessary next shall be performed.  The examiner finally shall opine as to the severity of the Veteran's IBS, to include the frequency and severity of any disturbances of bowel function, abdominal distress, diarrhea, and constipation.  The examiner should indicate to what extent the symptoms of IBS functionally impair the Veteran.  In this regard, the examiner should take into account the Veteran's own assertions regarding the impact of his IBS on his ability to work and perform daily living activities.

5.  After the development in 1-2 has been completed, schedule the Veteran for a VA examination to determine the manifestations and current level of severity of his service-connected tension headaches.  All relevant medical records must be made available to the examiner for review in conjunction with the examination, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  

Specifically, the examiner must describe in detail the symptoms of the Veteran's headaches and the frequency of such headaches.  The examiner should specifically discuss whether the Veteran experiences such symptoms as nausea, vomiting, phonophobia, photophobia, mental or physical exhaustion or powerlessness, and the frequency of such symptoms.  The examiner should also state whether the Veteran experiences any prostrating attacks.  If the Veteran experiences prostrating attacks, the examiner must describe the symptoms of the prostrating attacks, the frequency of such attacks and indicate whether the attacks would reasonably be described as "very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability," or would better be characterized as some lesser degree of severity or frequency. 

6.  When the development requested has been completed, readjudicate the issues.  If any benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


